Citation Nr: 0920757	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 
and from July 1986 to May 1991.

This matter originates from March 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the March 2004 
decision, the RO denied a compensable rating for sinusitis 
and denied service connection for Guillain-Barre Syndrome 
(GBS), claimed as secondary to sinusitis.  In the May 2005 
rating decision, the RO denied claims for service connection 
for depression and tinnitus.

In January 2006, the appellant testified before a Decision 
Review Officer (DRO) at the RO.  In February 2007, he 
testified before the undersigned at the Louisville, Kentucky, 
RO.  Transcripts from both hearings have been incorporated 
into the claims file.  At the February 2007 Board hearing, 
the appellant submitted additional evidence in support of his 
claim and waived review of the evidence by the RO in the 
first instance.  38 U.S.C.A. § 20.1304(c); Bernard v. Brown, 
4 Vet. App. 384 (1993).  In July 2007, the Board denied the 
issues of entitlement to service connection for GBS, claimed 
as secondary to sinusitis, and depression, granted a 
compensable rating for sinusitis, and remanded the issue of 
entitlement to service connection for tinnitus for additional 
development.  In August 2007, the appellant filed a notice of 
appeal with the United States Court of Appeals for Veteran's 
Claims (Court) regarding that portion of the Board's decision 
in July 2007 that denied a rating greater than 10 percent 
rating for sinusitis and denied entitlement to service 
connection for depression.  Thereafter, in September 2008, 
the parties filed a Joint Motion for Partial Remand 
requesting that the Court vacate and remand that portion of 
the Board's July 2007 decision that denied a rating greater 
than 10 percent for sinusitis and for service connection for 
depression.  The parties left undisturbed the Board's 
decision denying the appellant's claim for service connection 
for GBS, claimed as secondary to sinusitis.  By Order dated 
in September 2008, the CAVC granted the parties' September 
2008 Joint Motion for Partial Remand.  These matters are once 
again before the Board.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic sinus condition 
is manifested by three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, 
tenderness, crusting and post-nasal discharge, but no 
incapacitating episodes.

2.  Tinnitus is attributable to service.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent evaluation, but no higher, for 
sinusitis have been met.  38 U.S.C.A. § 1155 (West 2006); 38 
C.F.R. § 4.3, 4.97, Diagnostic Code 6512 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present appeal, 
the appellant was provided with initial notice of the VCAA in 
November 2003 and November 2004, which was prior to the 
respective decisions on appeal in March 2004 and May 2005.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2003 and November 2004 letters, as 
well as an August 2005 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claims for an increased rating for 
sinusitis and for service connection for tinnitus, which 
party was responsible for obtaining the evidence, and to 
submit any pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the appellant 
was provided with the disability rating and effective date 
elements in a January 2007 letter.

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the appellant were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in everyday, daily 
life; his responses, including his hearing testimony in 
January 2006 and February 2007, confirm that he understood 
those ramifications and mandates.  There is no prejudicial 
error either alleged or shown in this regard.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the pendency of this appeal.  He was also provided with the 
opportunity to attend and did so attend a Board hearing in 
February 2007 and a hearing before a DRO in January 2006.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  A Rating in Excess of 10 Percent for Sinusitis

Facts

The Veteran's service treatment records show that he was 
treated for sinusitis and underwent a frontal sinus trephine 
and septectomy in January 1988.  

In a January 1992 rating decision, the RO granted service 
connection for sinusitis and assigned a noncompensable 
evaluation.

VA outpatient records from February 1999 to September 2003 
are devoid of complaints or notations regarding sinusitis.  

In August 2003, the Veteran filed a claim for a compensable 
rating for sinusitis asserting repeated sinus problems since 
his surgery in 1988.  

During a VA examination in December 2003, the Veteran 
reported that he has "never gotten any better" since 
undergoing sinus surgery in service.  He reported sinus 
headaches three to four times a month lasting a few days.  He 
also reported congestion.  The Veteran said that his last 
office visit had been in 1991.  The examiner remarked that 
the Veteran rated the pain during flare ups as 10/10 despite 
seeking no medical care or taking medication.  He denied 
missing work due to this condition and denied any other 
symptoms, including discharge.  He did report slight trouble 
breathing at those times.  Findings revealed minimal 
tenderness in the frontal ethmoid areas.  Nasal mucosa was 
clear, but slightly reddened.  Oral mucosa was clear.  There 
was no nasal obstruction, no purulent discharge and no 
crusting.  The examiner gave an impression of patient history 
of chronic sinusitis.  He noted that x-ray was normal with no 
evidence of any acute or chronic sinusitis.

VA outpatient records from April 2004 to January 2005 are 
devoid of complaints or notations regarding sinusitis.  

In February 2005, the Veteran was seen at a VA emergency room 
for sinus symptoms.  He reported a two week history of sinus 
congestion and pain.  He also reported sinus drainage and 
green sputum.  Respiratory findings were clear to 
auscultation.  He reported continuing symptoms two days later 
and was given a work release note for five days.

A March 2005 VA record shows that the Veteran called to 
report a two to three day history of sinus pain and drainage.  
He also reported yellow or green discharge for the past three 
to five days and a persistent dull ache or tenderness around 
his eyes or cheek bones.  He was advised to seek care within 
two to four hours.  

During a hearing before a DRO at the RO in January 2006, the 
Veteran testified that there had not been an occasion for him 
to see a primary care doctor and that he treated his 
sinusitis with over-the-counter medication.  He estimated 
receiving antibiotic treatment over the past year two or 
three times.  His representative said that several VA medical 
records show visits for sinusitis and he requested that the 
Veteran be afforded a new examination to evaluate his 
sinusitis.

In February 2006 the Veteran was examined for sinusitis.  He 
reported headaches during flares of his sinus condition and 
nasal drainage that was light green.  He also reported post 
nasal drip which he said was white in color and which he was 
able to cough out.  He also reported congestion.  He 
estimated flares once a month lasting up to a week for which 
he takes over-the-counter medication.  He said he does not go 
to a doctor for his symptoms because he can't take time off 
from work.  It is noted that it had been over a year since 
the Veteran had gone to a doctor for this.  Findings revealed 
evidence of active disease.  Such findings included crusting 
in the left nostril, clear strand mucous in the right 
nostril, and tender bilateral frontal and maxillary sinuses.  
Nasal obstruction was also found in the left nostril that was 
estimated at 30% obstruction.  

The Veteran testified at a Board hearing in February 2007 
that he gets five or six, and sometimes seven, episodes of 
sinusitis a year and that during the calendar year 2006 he 
took between 15 and 20 days off due to his sinuses.  He 
described his symptoms as including a pounding above the eyes 
and a bad taste in his mouth.  

Pertinent Law and Discussion

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also 
appropriate where there are multiple time periods with 
distinctly different degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.   See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently assigned a 10 percent rating for 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512.

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), sinusitis detected by x-ray only, 
warrants a 0 percent rating.  One or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 10 percent rating.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating.  
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted.  Note:  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

With respect to the first criterion for a 30 percent rating, 
the evidence does not show that the Veteran has had 
incapacitating episodes (requiring bed rest and treatment by 
a physician).  This is due to the lack of medical records 
showing any treatment for sinusitis since March 2005, and the 
Veteran's January 2006 hearing testimony that he had not been 
to a physician in over a year for his sinusitis.  However, 
the evidence does satisfy the alternative criterion for a 30 
percent rating requiring more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  In this regard, the Veteran 
testified in February 2006 that he experiences flares 
approximately once a month lasting up to a week at a time, 
and in February 2007 he testified that he experiences five to 
seven episodes a year involving headaches.  As far as the 
medical evidence, VA outpatient records over the past few 
years show only scant complaints by the Veteran of sinus 
symptoms.  However, findings during the last VA examination 
in February 2006 did show active disease with crusting in the 
left nostril, clear strand mucous in the right nostril, and 
tender bilateral frontal and maxillary sinuses.  Thus, by 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence meets the criteria for a 30 
percent evaluation under 38 C.F.R. §§ 4.3, 4.97, Diagnostic 
Code 6512.  

With respect to a higher, 50 percent rating, although the 
record reflects that the Veteran underwent a frontal sinus 
trephine and septectomy in January 1988, it does not reflect 
either radical surgery with chronic osteomyelitis or repeated 
surgeries.  Furthermore, it does not reflect near constant 
sinusitis, but rather periodic sinusitis with reports as 
noted above varying from once a month to five to seven times 
a year.  Also, as noted above, VA outpatient records over the 
past few years show only scant complaints by the Veteran of 
sinus symptoms.  For these reasons, the evidence does not 
support a higher than 30 percent rating under Code 6512 at 
any point during the period relevant to the instant claim.  
See Hart, 21 Vet. App. 505.  Accordingly, a disability rating 
of 30 percent, but no higher, is warranted.

Extraschedular Rating

At the Board hearing in February 2007, the Veteran estimated 
that he missed approximately 15 to 20 days of work in 2006 
due to his sinusitis.  Although the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

III.  Service Connection for Tinnitus

Pertinent Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Facts and Discussion

The Veteran asserts that he was exposed to noise in service 
and has had bilateral tinnitus ever since.  Specifically, he 
testified in February 2007 that his tinnitus began "when I 
got off the ship".  His July 1984 separation examination 
report shows that he had high frequency hearing loss 
secondary to noise exposure.  

Postservice medical evidence includes a January 2005 Hearing 
Aid Consult report noting that the Veteran reported constant 
tinnitus bilaterally.  Because this record does not actually 
diagnose the Veteran as having tinnitus nor was there a 
medical nexus opinion of record, the Veteran was afforded a 
VA ENT (ear, nose and throat) examination in September 2008.  
The examiner diagnosed the Veteran as having bilateral 
tinnitus and noted that tinnitus was a subjective complaint 
and could not be measured objectively.  He went on to opine 
that since the Veteran reported the onset of tinnitus during 
service, it was as likely as not that the tinnitus was due to 
noise exposure during his military service.

Based on the Veteran's documented inservice noise exposure, 
his subjective report of constant ringing in his ears since 
service, and the January 2005 VA opinion above, and after 
resolving any reasonable doubt in the Veteran's favor, the 
Board finds that service connection is warranted for 
tinnitus.  38 C.F.R. § 3.102.


ORDER

A 30 percent evaluation, but no higher, is granted for 
sinusitis, subject to the law and regulations applicable to 
the payment of monetary benefits. 

Service connection for tinnitus is granted.


REMAND

A basis of the September 2008 Joint Motion for Partial Remand 
was to afford the Veteran a new VA examination.  In this 
regard, the parties found a February 2006 VA examination 
report inadequate in that it failed to provide the requested 
medical opinion.  Accordingly, the Veteran must be afforded a 
new VA examination to evaluate his claim for service 
connection for depression.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of updated treatment records, 
pertaining to any mental health treatment 
received from December 2005 to the 
present, should be obtained and added to 
the claims folder.

2.  Afford the Veteran a VA psychiatric 
examination to determine whether he 
presently has psychiatric diagnosis(es), 
to include depression, and whether any 
such diagnosis(es) is(are) related to 
service.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should be asked to opine as to whether it 
is at least as likely as not (i.e., a 50 
percent or higher degree of probability) 
that the Veteran presently has a 
psychiatric diagnosis(es), to include 
depression, related to service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached and note whether 
he/she reviewed the Veteran's claims 
file.

3.  After completion of the above and any 
additional development of the evidence 
that is deemed necessary, review the 
record in its entirety and determine if 
the Veteran's claim for service 
connection for depression can be granted.  
If the claim is denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


